Citation Nr: 1311785	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as being secondary to degenerative joint disease of the left knee.

2.  Entitlement to service connection for a right knee disability, to include as being secondary to degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2005, September 2010, and May 2012, the Board remanded the above claims for additional development.


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran's lumbar spine disability is not related to service, arthritis of the lumbar spine did not manifest itself to a compensable degree within one year of service, and a lumbar spine disability was not caused or aggravated by a service-connected disability.

2.  The most competent and credible evidence of record shows that the Veteran's right knee disability is not related to service, arthritis of the right knee did not manifest itself to a compensable degree within one year of service, and a right knee disability was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A right knee disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or whether the claimant has veteran status.  

Next, the Board finds that letters dated in August 2002, April 2005, and May 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his post-service records from the Bay-Pines VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The record also shows that the Veteran was provided with VA examinations in March 2006, December 2010, and May 2012 that are adequate to adjudicate the claims and substantially comply with the Board's remand instructions because, after a review of the record on appeal and/or after taking a detailed medical history from the claimant as well as after an examination, the examiners provided opinions as to the origins of the Veteran's lumbar spine and right knee disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's current lumbar spine and right knee disabilities were caused by the appellant's military service.  In the alternative, it is claimed that they were caused by his service-connected left knee disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with lumbar spine arthritis, degenerative disc disease, and/or degenerative joint disease with retrolisthesis of L5 as well as a right knee degenerative joint disease/degenerative arthritis.  See, e.g., VA examinations dated in March 2006, December 2010, and May 2012. 

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records document the Veteran's complaints and treatment for right knee pain from 1984 to 1988.  Specifically, 1985 treatment records noted a one-year history of knee pain since an injury playing football and thereafter diagnosed as a ligament strain and patellar tendinitis.  Subsequent 1986 treatment record noted that the Veteran reinjured his right knee playing baseball and diagnosed a strain.  Thereafter, a 1988 treatment record noted that the Veteran's complaints and treatment for a right knee strain.  In the Veteran's July 2002 retirement examination, he reported complaints of low back pain since February 1998 and a history of right knee pain.  There a notation under the back complaint of there being no complaints now.  Additionally, the Veteran wrote down that the back pain occurred on February 6, 1998.  There is a service treatment record with that date, where the Veteran reported complaints of left side pain.  He denied any trauma, and the examiner concluded it was left upper quadrant pain of unknown etiology.  This record establishes no injury to the lumbar spine in relation to the Veteran's report of recurrent back pain.  

The Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of lumbar spine and right knee disabilities (i.e., pain and limitation of motion) while on active duty, as well as since injuring his knee playing football in 1984 and playing baseball in 1986, even when not documented in his medical records because these symptoms come to him through his own senses.  See Davidson, supra.  

As to the medical evidence, the Board also notes that a March 1985 knee x-ray was within normal limits.  Additionally, the Veteran was treated for left knee pain in May 1997 and he was seen for physical therapy for the left knee in June 1997.  The Board finds as fact that had the Veteran been experiencing chronic right knee pain at those times, he would have reported it, as he was reporting musculoskeletal pain in his left knee.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  The knees go hand in hand, and thus the Board finds such conclusion reasonable.  This is evidence against a finding of chronic right knee pain in service.

Moreover, the Board finds that the July 2002 retirement examination established no current disability involving the spine and the right lower extremity, as the examiner found they were clinically normal.  The Board's conclusion as to any earlier lumbar spine disability and right knee disability resolving by the time the Veteran retired in 2002 is further strengthened by the fact that when examined for VA compensation purposes in September 2002, three months prior to discharge, the examiner opined as to both the lumbar spine and the right knee that there was "no diagnosis, no pathology to render a diagnosis."  

As to the lay statements from the Veteran, while the claimant is competent to report on his symptoms of lumbar spine and right knee disabilities because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of chronic lumbar spine and right knee disabilities because such opinions requires medical expertise which he does not have.  See Davidson, supra.  The Board finds more compelling the service treatment records which show the Veteran stopped complaining of right knee pain after the complaints in the 1980s, and when seen for left knee pain in 1997, he did not report right knee pain, which the Board finds is negative evidence of chronic right knee pain in service.  See Kahana, supra; Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Additionally, the service treatment records do not show the Veteran reporting a low back injury, but rather pain on the day he reported upper quadrant pain with no injury.  Therefore, service connection must be denied based on in-service incurrence despite the documented 1985, 1986, and 1988 right knee complaints and the Veteran's claims regarding having problems with observable symptoms of his right knee disability since these injuries, as well as problems with his lumbar spine.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the lumbar spine or the right knee in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for lumbar spine and right knee disabilities must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 2002 and the first diagnosis of lumbar spine and right knee arthritis at the 2006 VA examination to be evidence against finding continuity.  Put another way, the four year gap between the Veteran's discharge from active duty and the first evidence of the claimed disabilities weighs against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see such as the claimant appearing to be in pain.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current lumbar spine and right knee disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  As to the service treatment records, the Board finds that they weigh heavily against the claims of continuity of symptomatology because, as noted above, in 1997, the Veteran was seen for left knee pain and did not report right knee pain at that time.  At service discharge, when the Veteran reported the low back pain, he reported a specific date of the pain, and there was a notation that there were no complaints at that time.  The left knee and the spine were found to be normal at the retirement examination and at the September 2002 VA examination.  

Additionally, the Veteran submitted medical records from June and August 2003, which show complaints of left knee pain since September 1983.  The Board finds that had the Veteran had chronic pain in his right knee in the months following service discharge, he also would have reported it at that time.  See Kahana, 24 Vet. App. at 440.  The knees go hand in hand, and it is logical to conclude that had he been experiencing chronic pain in both knees, he would have reported the right knee pain.  Rather, he addressed left knee pain only.  Thus, within one year following service discharge, he was not complaining of right knee pain.  The Veteran has claimed he was treated for both knees, but submitted records only pertaining to the left knee.  This weighs against the claims of continuity involving the right knee.

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), on VA examination in March 2006, December 2010, and May 2012 it was opined that neither the lumbar spine or the right knee disability was caused by the Veteran's military service.  Specifically, after a review of the record on appeal and an examination of the claimant, the March 2006 examiner opined that neither disability was due to military service because, among other things, the post-service record was negative for chronic problems.  

Likewise, after a review of the record on appeal and an examination of the claimant, the December 2010 examiner reached the conclusion that the Veteran's current lumbar spine disability was not due to service because current lumbar spine disabilities were not noted in-service or within 12-months of separation from service; because there was no evidence of treatment for the lumbar spine disability after leaving service; because the 2002 separation examination showed a normal spine, neurological, and lower extremity; and because the September 2002 VA examination was normal with normal x-rays.  

Similarly, the December 2010 examiner reached the conclusion that the Veteran's current right knee disability was not due to service because there was no evidence of treatment for a right knee disability after leaving service; because there was no documentation of treatment for the currently diagnosed right knee disability in-service; and because the September 2002 VA examination was normal. 

The May 2012 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that the Veteran's multi-level lumbar degenerative disc disease was not due to his military service because it was much more likely and consistent with an age related process than a traumatic etiology.  As to the lumbar spine disability, the examiner also opined that this certainly would not be a compensatory disease due to his service-connected left knee disability and this nexus does not exist.  

Similarly, as to the right knee disability, the May 2012 examiner opined that the Veteran has symmetric knee degenerative joint disease which is much more likely age related.  He did report right knee pain in service but this was documented as tendonitis and would not cause degenerative joint disease sequela.  As to the right knee disability, the examiner also opined that it would not be expected as compensatory change for his service-connected left knee disability.

These medical opinions are not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the various lay statements from the Veteran regarding his lumbar spine and right knee disabilities being caused by his military service, the Board finds that diagnosing lumbar spine and right knee disabilities requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disabilities were caused by service is not competent evidence.  Id.  The Board also finds more competent and credible the opinions by medical professionals at the VA examinations.

Therefore, the Board finds that the most competent and credible evidence of record shows that the Veteran's current lumbar spine and right knee disabilities were not caused by his military service.  Accordingly, because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disabilities and an established injury, disease, or event of service origin the Board finds that the claims must be denied based on the initial diagnosis of the disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As for service connection based on secondary service connection under 38 C.F.R. § 3.310, the May 2012 VA examiner opined that neither the lumbar spine nor the right knee disability was caused or aggravated by an already service-connected disability including the Veteran's service-connected left knee disability.  Specifically, after a review of the record on appeal and an examination of the claimant, the examiner reached this conclusion because the arthritis he diagnosed in the lumbar spine and right knee was due to age and not trauma.  In other words, the Veteran's possible altered gait due to his left knee was not causing trauma or aggravation to the right knee or the lumbar spine.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin, supra.

As to the various lay statements from the Veteran regarding his lumbar spine and right knee disabilities being caused by a service-connected disability including his service-connected left knee disability, the Board finds that diagnosing lumbar spine and right knee disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disabilities were caused by a service-connected disability is not competent evidence.  Id.  The Board also finds more competent and credible the opinion by the medical professional at the VA examinations. 

Therefore, the Board finds that the most competent and credible evidence of record does not show that the Veteran's current lumbar spine and right knee disabilities were caused or aggravated by a service-connected disability including the Veteran's left knee disability.  Accordingly, service connection for lumbar spine and right knee disabilities are not warranted based on either disability being secondary to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

Accordingly, the Board must conclude that entitlement to service connection for lumbar spine and right knee disabilities on a secondary basis must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most competent and credible evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for a right knee disability is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


